— Appeal from a judgment of the Supreme Court (Lynch, J.), granting plaintiff a divorce, entered May 7, 1990 in Schenectady County, upon a decision of the court.
While defendant filed a timely notice of appeal from the judgment of divorce, this court has recently noted that "[i]n the absence of a final judgment awarding equitable distribution, a finding of divorce is not effective” (Sullivan v Sullivan, 174 AD2d 862). Therefore, because Supreme Court’s judgment only granted plaintiff a divorce but failed to make an award of equitable distribution, the judgment appealed from was nonbinding, nonfinal and without legal effect (see, supra; see also, Domestic Relations Law § 236 [B] [5] [a]); the appeal therefrom must accordingly be dismissed.
Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur. Ordered that the appeal is dismissed, without costs.